The plaintiff in error was convicted upon a charge that she did have in her possession three gallons of corn whisky with the unlawful intent to sell the same, and in accordance with the verdict of the jury was sentenced to pay a fine of $200 and be confined in the county jail for 60 days. From the judgment rendered on the *Page 95 
verdict she appealed by filing in this court, June 23, 1925, petition in error with case-made; but no brief has been filed and no appearance made in her behalf in this court.
Bert Martin, city marshal of Beggs, testified that in executing a search warrant he visited the defendant's rooming house in Beggs, and found a still and a barrel of mash in an outbuilding on the premises; that he found four gallons of corn whisky in fruit jars upstairs in the rooming house, and the defendant said it was her whisky. This was all the evidence in the case. The defendant did not testify.
After a careful examination of the record, we are satisfied that there was no error which could have been prejudicial to the defendant, and the judgment is affirmed.